Rumsey, J.:
It is insisted by the appellant that there, was not sufficient evidence to warrant his conviction because there was nothing to show either that he received the goods or that he knew them to be stolen. It was conceded that a burglary had been committed. The overcoat which was pawned was shown to be one of the overcoats stolen at the time of the commission of the burglary. It was discovered in a pawnshop. There was testimony to the effect that the morning after the burglary the defendant, had the overcoat in his possession at a time when there was trouble between several persons in regard to the disposition of the things which had been stolen, and at the time when the witness who testified to the fact of the trouble learned that the burglary had been committed. She said she did not hear of any burglary being committed until the following morning when these men were arguing about the goods. The defendant conceded that immediately after the trouble he and another man went to the pawn shop and that the goods were pawned, and the evidence tended to show that he pawned them. That was sufficient to warrant the jury in finding that he actually received the goods knowing them to be stolen, and, therefore, the evidence was sufficient to make out the case.
It is further complained that the case is defective because it does not appear that the crime was committed in ¡New York county. The defendant sought to raise.this point by a motion in arrest of judgment and by a motion for a new trial upon the ground that the *534evidence did not show that the crime was committed in the county of New York as it was laid in the indictment. No such point was made until after the verdict of conviction liad been rendered, and, therefore, it was not well taken within the case of Wagner v. People (2 Keyes, 684). Upon the whole case we think that the defendant was properly convicted and the judgment must be affirmed.
Van Brunt, P. J., Patterson, O’Brien and Ingraham, JJ.,' concurred.
Judgment affirmed.